Rule 497(e) File Nos. 002-89550 & 811-03972 FutureFunds Series Account of Great-West Life & Annuity Insurance Company Supplement dated April 15, 2010 to Prospectus dated May 1, 2009 This supplement adds certain information to and amends certain information contained in the Prospectus dated May 1, 2009.Please read it carefully and keep it with your Prospectus for future reference. Effective April 30, 2010, the names of the following portfolios (the “AIM Portfolios”) available in the Prospectus have been changed: Old Name New Name AIM Dynamics Fund to Invesco Dynamics Fund AIM Large Cap Growth Fund to Invesco Large Cap Growth Fund AIM Small Cap Growth Fund to Invesco Small Cap Growth Fund All references to the Old Names of the AIM Portfolios in the Prospectus and Statement of Additional information will be deleted and replaced with the New Names. This Supplement must be accompanied by or read in conjunction with the current Prospectus, dated May 1, 2009, and should be retained for future reference.
